UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7163



ISAIAH T. FEASTER,

                                           Petitioner - Appellant,

          versus


EARL BESHEARS, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CA-95-2897-HNM)


Submitted:   January 31, 2000              Decided:   March 7, 2000


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Isaiah T. Feaster, Appellant Pro Se. Ann Norman Bosse, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isaiah T. Feaster appeals the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1999)).   We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Feaster v. Beshears, No. CA-95-2897-HNM (D. Md. July

22, 1999).    Feaster’s motion for default judgment is denied.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2